Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Objections
Claims 10-16 are objected to because of the following informalities:  the preamble of each claim should be correct to -The communication method--.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,862,635. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant set of claims are the respective of a serving node eg. Access Point (AP or network node) where the issued claims 1-16 are respective of the communication devices served by the serving node within the scope to the issued claims.  It would have been obvious to one having ordinary skill in the art the instant claims are still encompassed by claims 1-16 of U.S. Patent No. 10,862,635. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the claim failed to cite any physical structure (base station, enb, UE, user equipment, etc…) for performing the method steps in either the preamble or in the body of the claim -thus the claim is vague and indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over ABRAHAM et al. (US 2010/0220679 A1), hereinafter ABRAHAM in view of CHOI et al. (US 9838093 A1), hereinafter CHOI.
Regarding claim 1, ABRAHAM discloses a communication apparatus (AP 302, see figure 3) comprising: 
a receiver, which, in operation, receives a sounding signal (each of a plurality of STAs transmitting a sounding signal to the AP, see figure 3, see ¶ 0084); and 
a transmitter, which, in operation, transmits first feedback information of the sounding signal, the first feedback being transmitted with second feedback information by a multiuser transmission (in response to the sounding signal from any of the STA, the AP transmits RMC signal to the each of the STAs 310-1 to 310-3 to improve communication signal quality, see ¶ 0090-0096), 
wherein the multiuser transmission is performed over a plurality of communication links including a first communication link and a second communication link, and the first beamforming feedback information corresponds to the first communication link (the AP transmits the RMC signal to STA 310-1 and transmits the RMC signal to STA 310-2, see ¶ 0090-0096, where AP to STA 310-1 is interpreted as the first link and AP to STA 310-2 as the second link), and 
the second feedback information corresponds to the second communication link (the AP transmits the RMC signal to STA 310-1 and transmits the RMC signal to STA 310-2, see ¶ 0090-0096, where AP to STA 310-1 is interpreted as the first link and AP to STA 310-2 as the second link). 
ABRAHAM fails to disclose that the first feedback and the second feedback signal are beamforming signal. 
In the same field of endeavor, CHOI discloses that an Access Point (AP) simultaneously transmitting beamformed data frames to a plurality of stations (STAs) (see ¶ 0005, 0006).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to incorporate CHOI’s teaching in the network taught by ABRAHAM to efficient use of frequency resource according to IEEE 802.11ac standard, thereby improving a performance of signal reception. 
Regarding claim 2, ABRAHAM discloses the first feedback information contains first power control information (power control information is provided by RMC message, see 0094). 
Regarding claim 3, ABRAHAM discloses wherein the receiver receives second power control information before the transmitter transmits the first beamforming feedback information (the RTS-MA frame 800 also includes a power control field 806. The transmit power information contained in the power control field 806 is provided by the STA so that the AP 302 can adjust the power of its transmissions to the STA, see ¶ 0079).
Regarding claim 4, ABRAHAM discloses the first beamforming feedback information contains subband indication information, and the first beamforming feedback information corresponds to an entire bandwidth or one or more subbands, the one or more subbands being indicated by the subband indication information (the RMC message reserves the medium for a duration or channel allocation, see ¶ 0091-0092, where the network is OFDM system, see ¶ 0042, 0053, 0054, 0057).
Regarding claim 8, ABRAHAM discloses wherein the one or more subbands are resource units for an orthogonal frequency division multiple access (OFDMA) transmission (see ¶ 0042). 
Regarding claim 9, ABRAHAM discloses a communication method comprising: 
receiving a sounding signal (each of a plurality of STAs transmitting a sounding signal to the AP, see figure 3, see ¶ 0084); and 
transmiting first feedback information of the sounding signal, the first feedback being transmitted with second feedback information by a multiuser transmission (in response to the sounding signal from any of the STA, the AP transmits RMC signal to the each of the STAs 310-1 to 310-3 to improve communication signal quality, see ¶ 0090-0096), 
wherein the multiuser transmission is performed over a plurality of communication links including a first communication link and a second communication link, and the first beamforming feedback information corresponds to the first communication link (the AP transmits the RMC signal to STA 310-1 and transmits the RMC signal to STA 310-2, see ¶ 0090-0096, where AP to STA 310-1 is interpreted as the first link and AP to STA 310-2 as the second link), and 
the second feedback information corresponds to the second communication link (the AP transmits the RMC signal to STA 310-1 and transmits the RMC signal to STA 310-2, see ¶ 0090-0096, where AP to STA 310-1 is interpreted as the first link and AP to STA 310-2 as the second link). 
ABRAHAM fails to disclose that the first feedback and the second feedback signal are beamforming signal. 
In the same field of endeavor, CHOI discloses that an Access Point (AP) simultaneously transmitting beamformed data frames to a plurality of stations (STAs).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to incorporate CHOI’s teaching in the network taught by ABRAHAM to efficient use of frequency resource according to IEEE 802.11ac standard, thereby improving a performance of signal reception.
Regarding claim 10, ABRAHAM discloses the first feedback information contains first power control information (power control information is provided by RMC message, see 0094). 
Regarding claim 11, ABRAHAM discloses wherein the receiver receives second power control information before the transmitter transmits the first beamforming feedback information (the RTS-MA frame 800 also includes a power control field 806. The transmit power information contained in the power control field 806 is provided by the STA so that the AP 302 can adjust the power of its transmissions to the STA, see ¶ 0079).
Regarding claim 12, ABRAHAM discloses the first beamforming feedback information contains subband indication information, and the first beamforming feedback information corresponds to an entire bandwidth or one or more subbands, the one or more subbands being indicated by the subband indication information (the RMC message reserves the medium for a duration or channel allocation, see ¶ 0091-0092, where the network is OFDM system, see ¶ 0042, 0053, 0054, 0057).
Regarding claim 16, ABRAHAM discloses wherein the one or more subbands are resource units for an orthogonal frequency division multiple access (OFDMA) transmission (see ¶ 0042).

Claims 5-7, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of ABRAHAM-CHOI and further in view of ZHANG (US 9473341 B2), hereinafter ZHANG.
Regarding claims 5-7, 13-15  the combination of ABRAHAM-CHOI fails to explicitly disclose that the first beamforming feedback information corresponds to a plurality of subbands including the one or more subbands, and the subband indication information indicates the plurality of subbands or the first beamforming feedback information contains a plurality of subfields containing the subband indication information, and the plurality of subfields indicate one or more tones corresponding to locations of the plurality of subbands in a frequency domain or the one or more tones correspond to a width of the one or more subbands.
	In the same field of endeavor, ZHANG discloses the AP 14 receives a sounding frame 504 from a client station 25 and obtains, based on the sounding frame 504, one or more quality indicators corresponding to one or more sub-channel blocks of the communication channel between the AP and the client station 25. For example, the AP 14 obtains, based on the sounding packet 504, an estimate of the reverse communication channel from the client station 25 to the AP 14, in an embodiment. .... In an embodiment the AP 14 obtains a reverse and forward channel estimate corresponding to each OFDM tone of the communication channel or a subset of OFDM tones, such as each second OFDM tone, each 4th OFDM tone, or any other suitable subset of OFDM tones of the communication channel. The AP 14 then obtains the quality indicators corresponding to each sub-channel blocks of the communication channel based on channel estimates corresponding to OFDM tones included in the sub-channel block, in an embodiment (col. 11 line 41 to col. 12 line 25). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate ZHANG’s teaching in the communication apparatus taught by the combination of ABRAHAM-CHOI for simultaneously informing each sub-band (sub-channel) quality indicator or the entire bandwidth between the AP and a plurality of communication devices efficiently managing the sub-channel for greater throughputs. 

Conclusion
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BOB A PHUNKULH/Primary Examiner, Art Unit 2412